MEMORANDUM**
William E. Nelson appeals pro se from the district court’s summary judgment for defendants in his action seeking to force Clark County District Court to disclose an “administrative assessment judgment” document. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Olsen v. Idaho State Bd. of Medicine, 363 F.3d 916, 922 (9th Cir.2004), and we affirm.
The defendants submitted evidence that the document Nelson sought did not exist. *971Nelson failed to submit any evidence that the document did exist. As a result there was no genuine issue of material fact and the district court properly granted summary judgment. See Olsen, 363 F.3d at 922.
Nelson’s other contentions are also without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.